DETAILED ACTION
Remarks
Applicant presents a communication filed 6 October 2022 responsive to the 9 June 2022 non-final Office action. (the “Previous Action”).
With the communication, Applicant:
amends claims 3, 9 and 14;
cancels claims 4, 5, 15 and 16;
adds new claims 21-24; and
amends paragraph [0131] of the specification.
Claims 1-3, 6-14 and 17-24 remain pending. Claims 1, 12 and 19 are the independent claims. 
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new grounds of rejection were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
37 C.F.R. § 1.121
Applicant’s amendments are not compliant with 37 C.F.R. § 1.121, which requires showing subject matter added to a claim via underlining. Applicant has added the following language to claims 3 and 14 without any underlining:
a fault inducement halt condition that is characterized by a fault duration parameter defined by the fault inducement action definition; and 
a fault inducement halt condition that is characterized by a software breakdown parameter defined by the fault inducement action definition.

The claims are nonetheless examined in the interests of examination. Applicant is respectfully urged to ensure compliance with 37 C.F.R. § 1.121 in the future to prevent unnecessary delays in prosecution.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant argues with respect to claim 1 that Kesim does not teach or suggest “in response to the execution of the one or more fault inducement operations, monitor the target software application framework to determine whether the target software application framework satisfies at least one or one or more fault inducement halt conditions, wherein the one or more  one or more fault inducement halt conditions are determined based at least in part on the one or more steady state probe conditions.” (Remarks, p. 12 last par. – p. 13 par. 1).
Applicant reasons that the cited passages of Kesim teach executing steady-state-hypothesis code (monitoring) after an action has been applied to a target system but is silent as to monitoring a target software application framework during an experiment and determining whether a target software application framework satisfies at least one of one or more fault inducement halt conditions as required by the claim. (Remarks, p. 13 par. 1).
Examiner respectfully disagrees and points out that the claim only refers to monitoring “in response to execution of one or more fault inducement operations.” It does not refer to monitoring “during an experiment” as argued. Even if it did, Kesim does not describe stopping the experiment until after the steady-state-hypothesis block is executed a second time. (See Kesim, p. 23 pars. 1-2). Since execution of that block includes monitoring as noted in the Previous Action, Kesim teaches monitoring “during an experiment” as argued.
 And as to determining whether a target software application framework satisfies at least one of one or more fault inducement halt conditions, Kesim teaches those features because Kesim teaches that the steady-state-hypothesis block verifies the application is still up and running (a condition) when it returns with a status code 200 (a condition) and then the experiment stops (halts). (See Kesim, p. 21 last par., p. 23 pars. 1-2). Applicant provides only a conclusion to the contrary.
Applicant also argues that Kesim does not teach determining a current operational state of the target software application framework “in response to determining that the target software application framework satisfies the one or more fault inducement halt conditions” because, Applicant argues, Kesim does not monitor the system for fault inducement conditions during the experiment as previously argued. (Remarks, p. 13 par. 2).
Examiner respectfully disagrees s that the claim does not require monitoring during the experiment that submits that even if it did, Kesim teaches monitoring during the experiment as noted above.
Applicant’s arguments with respect to Myers are moot because Myers is not cited as teaching the limitations argued/
 Applicant’s arguments with respect to the remaining claim by virtue of their dependence from claim 1, similarity with claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Drawings
The Previous Action’s objections to the drawings are withdrawn in view of Applicant’s amendments to the specification and drawings.
Claim Objections
The Previous Action’s objection to claim 9 is withdrawn in view of the amendment to that claim.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejection of claim 16 is moot in view of the cancellation of that claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10, 12-14, 18-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kesim, Assessing Resilience of Software Systems by Application of Chaos Engineering – A Case Study (art of record – hereinafter Kesim) in view of Myers et al. (US 2004/0039550) (art of record – hereinafter Myers) in view of Lau et al. (US 2007/0168751) (art of record – hereinafter Lau).

As to claim 1, Kesim discloses an apparatus for proactive monitoring of a target software application framework, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus (e.g., Kesim, p. 91 par. 2: running Chaostoolkit from a distinct physical machine [which would necessarily include the processor and memory including code causing the processor to operate])  to at least:
identify a testing experiment definition data object, wherein the testing experiment definition data object describes a steady state definition, and a fault inducement action definition; (e.g., Kesim, p. 20 last par.: in the scope of chaostoolkit experiments are defined by creating YAML or JSON based files [testing experiment data objects] which contain different objects. It is distinguished between must-have and optional objects. Must-have objects must occur in each experiment declaration, e.g., a steady-state hypothesis [steady state definition]; p. 21 Table 2.4 and par. 2: changes in the system are created by providing action inside the method block [fault inducement action definition]. An action is a JSON object which performs specific operations against the system, e.g., terminating a Kubernetes pod that hosts an application [a fault]; p. 70 par. 2: on a Kubernetes cluster, all components are threaten [sic] by loss of different objects, e.g., termination of pods or replicasets [note here too that Chaostoolkit is construed as a server and the provider of the of the YAML or JSON file the client]).
one or more steady state probe conditions defined by the steady state definition (see immediately above)
in response to determining that the target software application framework satisfies the one or more steady state probe conditions, cause execution of one or more fault inducement operations with respect to the target software application framework, wherein the one or more fault inducement operations are defined by the fault inducement action definition; (e.g., Kesim, p. 21 last par.: if executed the chaos experiment will first verify the steady state hypothesis by applying the probes declared in the steady-state-hypothesis block; p. 23 par. 1: next the method block is executed. Actions that change the system state are applied inside this block. The action will look for a specific pod and terminate it [fault inducement, see above])
in response to the execution of the one or more fault inducement operations, monitor the target software application framework to determine whether the target software application framework satisfies at least one of one or more fault inducement halt conditions, wherein the one or more one or more fault inducement halt conditions are determined based at least in part on the one or more steady state probe conditions; (e.g., Kesim, p. 21 par. 5: the chaos experiment will verify the steady state hypothesis by applying the probes declared in the steady-state-hypothesis block. The probe makes a request and expects that the application response with a status code 200 [condition]. This serves as a verification that the application is up and running [condition]; p. 23 par. 1: after the action has been applied [execution of one or more fault inducement operations]; the steady-state-hypothesis block is executed again in order to verify that the steady-state-hypothesis still holds [note that the doing so would necessarily involve generating various data entities, e.g., values in memory]. Since there are no rollbacks defined, the experiment will stop [halt, so the conditions just verified are halt conditions])
in response to determining that the target software application framework satisfies the one or more fault inducement halt conditions, determine a current operational state of the target software application framework; (e.g., Kesim, p. 23 pars. 1 and 2: the steady-state-hypothesis block is executed to verify the hypothesis still holds. Based on the result [determining the result being determining the operational state of the target software application framework], the system will either respond with the experiment being successful or not)
generate a predicted software resilience signature for the target software application framework based on the current operational state of the target software application framework (e.g., Kesim, p. 23 par. 2: based on the result, the system will either respond with the experiment being successful or not [this response being the predicted software resilience signature]).
Kesim does not explicitly disclose: load testing, wherein the data testing definition data object describes a load increase action definition; to cause execution of one or more load increase operations with respect to the target software application framework, wherein the one or more load increase operations satisfy one or more load increase execution parameters described by the load increase definition; and in response to the execution of the one or more load increase action operations, monitor the target software application framework to determine whether the target software application framework satisfies one or more steady state probe conditions defined by the steady state definition; 
However, in an analogous art, Myers discloses:
load testing, wherein the testing experiment definition data object describes a load increase action definition (e.g., Myers, par. [0125]: the specific fields of the load test request as set forth in the following table: User count ramp rate: Rate at which simulated user load is to be increased; Fig. 4 and associated text, par. [0088]: LTS 200 receives one or more load test requests from one or more users 450).
cause execution of one or more load increase operations with respect to the target software application framework, wherein the one or more load increase operations satisfy one or more load increase execution parameters described by the load increase definition; (e.g., Myers, par. [0125]: the specific fields of the load test request as set forth in the following table: User count ramp rate: Rate at which simulated user load is to be increased; par. [0059]: based on the information in the load test request, LTN 100 performs one or more load tests for the one or more SUTs [software application frameworks]; par. [0010]: internet site load testing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing experiment definition data object of Kesim to include a load increase action definition and modify the system of Kesim to include causing execution of load increase operations that satisfy load increase execution parameters described by the definition with respect to the target application framework, as taught by Myers, as Myers would provide the advantage of a means of determining how the target application framework performs under a specified load. (See Myers, par. [0005]).
Further, in an analogous art, Lau discloses:
in response to the execution of the one or more load increase action operations, monitor the target software application framework to determine whether the target software application framework satisfies one or more steady state conditions (e.g., Lau, par. [0030]: during the startup interval 124, the SUT [target application framework] is run with the workload 106 applied [executing one or more load increase action operations] until a steady state condition is achieved [determining that this condition is achieved being monitoring]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load increase action operations of Kesim/Myers, by incorporating monitoring the target software application framework to determine whether it satisfies one or more steady state conditions in response to the load increase action operations, as taught by Lau, as Lau would provide the advantage of a means of performing fault injection when the framework is in that state. (See Lau, par. [0006]).

As to claim 2, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above), but Kesim does not explicitly disclose wherein the one or more load increase execution parameters comprise a load increase magnitude parameter and a load increase parallel execution mode parameter.  
However, in an analogous art, Myers discloses:
wherein the one or more load increase execution parameters comprise a load increase magnitude parameter and a load increase parallel execution mode parameter (e.g., par. [0042]: simultaneous end users being simulated by a load test [i.e., simulating parallel users]; Myers, par. [0125]: the specific fields of the load test request as set forth in the following Table: User count multiplier [load increase magnitude parameter], the multiplier is used to proportionately scale the user count; User count ramp rate [load increase parallel execution mode parameter] Rate at which simulated user load is to be increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing experiment definition data object of Kesim to include a load increase magnitude and load increase parallel execution mode parameter, as taught by Myers, as Myers would provide the advantage of a means of controlling the magnitude and rate at which the load is increased. (See Kesim, Table 1 at par. [0125]).

As to claim 3, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1), Kesim further discloses:
 wherein the one or more fault inducement halt conditions comprise at least one of: 
a fault inducement halt condition that is characterized by failure of the target software application framework to satisfy at least one of the one or more steady state probe conditions during the execution of the one or more fault inducement operations; (e.g., Kesim, p. 23 par. 1: after the action has been applied the steady-state-hypothesis block is executed again in order to verify that the steady-state-hypothesis still holds; p. 21 par. 3: in ordered to verify the steady-state-hypothesis, a chaos experiment may include probes; p. 52 Sec. 4.5 par. 2: to verify if the defined steady state hypothesis’ will hold or not)
a fault inducement halt condition that is characterized by a fault duration parameter defined by the fault inducement action definition; and
a fault inducement halt condition that is characterized by a software breakdown parameter defined by the fault inducement action definition.

As to claim 7, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above), Kesim further discloses:
wherein determining the current operational state of the target software application framework is performed based on one or more post-halt probing parameters defined by the fault inducement action definition  (e.g., Kesim, p. 21 par. 3: in ordered to verify the steady-state-hypothesis, a chaos experiment may include probes; p. 22 listing 2.1 and p. 23 par. 1: after the action has been applied; the steady-state-hypothesis block is executed again in order to verify that the steady-state-hypothesis still holds. Since there are no rollbacks the experiment will stop. Based on the result [operational state of the target software application framework], the system will either respond with the experiment being successful or not [and see listing, the action includes various parameters; they are post-halt probing parameters because their execution is checked by probes after fault inducement when the experiment stops]).

As to claim 8, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above), but Kesim does not explicitly disclose wherein causing the execution of the one or more load increase action operations comprises causing a load generation server to perform a simulated usage load scenario with respect to the target software application framework.  
However, in an analogous art, Myers discloses:
wherein causing the execution of the one or more load increase action operations comprises causing a load generation server to perform a simulated usage load scenario with respect to the target software application framework(e.g., Myers, par. [0059]: based on the information in the load test request, LTN 100 performs one or more load tests for the one or more SUTs [software application frameworks]; par. [0010]: internet site load testing; par. [0042]: the number of simultaneous users simulated by a load test; Fig. 3 and associated text. Par. [0088] the LTS 200 [server, see figure] implements load testing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing of Kesim to include executing load increase action operations causing a load generation server to perform a simulated usage load scenario with respect to the target software application framework, as taught by Myers, as Myers would provide the advantage of a means of determining how the target application framework performs under a specified load. (See Myers, par. [0005]).

As to claim 10, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above), Kesim further discloses:
 wherein each fault inducement operation of the one or more fault inducement operations is characterized by a fault category, a fault action type, and a fault container (e.g., p. 22 listing 2.1 and p. 23 par. 1: the action will look for a specific pod [container] and terminate it [and see listing, the “action” portion of the experiment includes types and at least one category (e.g., “module”)]).

As to claim 12, it is a method claim whose limitations are substantially the same as those of claim 1. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, it is a method claim whose limitations are substantially the same as those of claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a method claim whose limitations are substantially the same as those of claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a method claim whose limitations are substantially the same as those of claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a computer program productd claim whose limitations are substantially the same as those of claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Kesim, include:
a computer program product for proactive monitoring of a taret software application framework, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions (e.g., Kesim, p. 91 par. 2: running Chaostoolkit from a distinct physical machine [which would necessarily include code stored in a non-transitory medium]) to: (see rejection of claim 1 above).

As to claim 20, it is a computer program product claim whose limitations are substantially the same as those of claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 22, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above) Kesim further discloses:
wherein the predicted software resilience signature generated based on the current operational state of the target software application framework is a data object comprising at least one of a detailed operational report, a weakness assessment report, and an operational assessment report (e.g., Kesim, p. 23 pars. 1 and 2: the steady-state-hypothesis block is executed to verify the hypothesis still holds. Based on the result [current operational state of the target software application framework], the system will either respond with the experiment being successful or not [software resilience signature]. In case of a successful experiment, the system worked as expected [the response is a data object because it is output of a software system. It is an operational assessment report because it is an assessment of operation of the system under test]).

As to claim 24, it is a method claim whose limitations are substantially the same as those of claim 22. Accordingly, it is rejected for substantially the same reasons.

Claims 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kesim (Assessing Resilience of Software Systems by Application of Chaos Engineering – A Case Study) in view of Myers (US 2004/0039550) in view of Lau (US 2007/0168751) in further view of Patterson-Jones et al. (US 2022/0100645) (art of record – hereinafter Patterson-Jones).

As to claim 6, Kesim/Myers/Lau discloses  the apparatus of claim 1 (see rejection of claim 1 above), and further discloses fault inducement halt conditions (see rejection of claim 1 above) but does not explicitly disclose wherein the at least one memory and the program code are further configured to, with the processor, cause the apparatus to at least: in response to determining that the target software application framework satisfies the one or more fault inducement halt conditions: cause execution of one or more fault inducement halt operations, wherein the one or more fault inducement halt operations are configured to halt the execution of the one or more fault inducement operations, and cause execution of one or more fault inducement rollback operations, wherein the one or more fault inducement halt operations are configured to roll back the execution of the one or more fault inducement operations.  
However, in an analogous art, Patterson-Jones discloses:
wherein the at least one memory and the program code are further configured to, with the processor, cause the apparatus to (e.g., Patterson-Jones, par. [0166]) at least:
 in response to determining that the target software application framework satisfies the one or more halt conditions (see below): 
cause execution of one or more fault inducement halt operations, wherein the one or more fault inducement halt operations are configured to halt the execution of the one or more fault inducement operations, (e.g., Patterson-Jones, par. [0080]: the fault injection service 143 could invoke API function(s) to cause the fault specified in the fault instruction 159 to occur; par. [0094], if an alarm is raised prematurely, the fault injection service 143 could cease invoking the API function, so the fault condition could be removed) and 
cause execution of one or more fault inducement rollback operations, wherein the one or more fault inducement halt operations are configured to roll back the execution of the one or more fault inducement operations (e.g., Patterson-Jones, par. [0057]: if the monitoring causes an alarm 149 to be triggered, the monitoring service 146 could send a message to the fault injection service 143 to reverse, undo or revert the faults).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the fault inducement halt conditions of Patterson-Jones, by incorporating causing fault inducement halt operations halting fault inducement and fault inducement rollback operations rolling back the fault inducement operations when the halt conditions are detected, as taught by Patterson-Jones, as Patterson-Jones would provide the advantage of means of preventing harm to the harm to the system. (See Patterson-Jones, par. [0057]). Rolling back the induced faults would also prevent them from happening in the future.

As to claim 11, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above), and further discloses each fault inducement halt condition of the one or more fault inducement conditions (see rejection of claim 1 above) but does not explicitly disclose wherein each fault inducement halt condition of the one or more fault inducement halt conditions is characterized by a fault percentage and a fault duration.  
However, in an analogous art, Patterson-Jones discloses 
wherein each halt condition of the one or more halt conditions is characterized by a fault percentage and a fault duration (e.g., Patterson-Jones, par. [0054]: the user could specify that the fault injection service 143 is to cause the available network bandwidth to be reduced by ninety percent for thirty minutes; par. [0080]: the fault injection service 143 could invoke API function(s) to cause the fault specified in the fault instruction 159 to occur; par. [0155]: the fault injection service 143 can determine whether an alarm 149 was triggered in response to a fault; par. [0094], if an alarm is raised prematurely, the fault injection service 143 could cease invoking the API function).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the fault inducement halt conditions of Patterson-Jones, by incorporating the halt condition characterized by a fault percentage and fault duration, as taught by Patterson-Jones, as Patterson-Jones would provide the advantages of means of simulating a DoS attack and a means of preventing harm to the system. (See Patterson-Jones, pars. [0054], [0057]).

As to claim 17, it is a method claim whose limitations are substantially the same as those of claim 6. Accordingly, it is rejected for substantially the same reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kesim (Assessing Resilience of Software Systems by Application of Chaos Engineering – A Case Study) in view of Myers (US 2004/0039550) in view of Lau (US 2007/0168751) in further view of Anonymous, “An Open API for Chaos Engineering Experiments” (art of record – hereinafter ChaosToolkit).

Note: ChaosToolkit is a web page and therefore has no page numbers. Page numbers cited here refer to the copy of the reference in the file record.

As to claim 9, Kesim/Meyers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein each steady state probe condition of the one or more steady state probe conditions is characterized by a probe category, a probe action type, a probe metric value, and a probe threshold.  
However, in an analogous art, ChaosToolkit discloses:
wherein each steady state probe condition of the one or more steady state probe conditions is characterized by a probe category, a probe action type,, a probe metric value, and a probe threshold (e.g., ChaosToolkit, p. 9 “Minimal Experiment” [note the “probes” portion of the “stead-state-hypothesis” and the properties contained within it]; p. 5 “Probe”: the type property [probe category] MUST be “probe”; p. 6 “Action or Probe Provider”: the type property MUST be one or “python, “http” or “process” [probe action type]; p. 3 “Steady State Probe Tolerance”: Probes MUST declare an additional property named tolerance; p. 4 ll. 3-4 when the tolerance is a sequence. If it has only two values, those two values represent a lower and upper bound [probe threshold] within which the Probe returned value [probe metric value] must fall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steady state probe definition of Kesim to include each steady state probe condition of the one or more steady state probe conditions is characterized by a probe category, a probe action type, a probe metric value and a probe threshold, as taught by ChaosToolkit. Kesim suggests the combination because Kesim describes using ChaosToolkit to define steady state probe conditions. (See Kesim at pp. 20-23 Sec. 2.4.5).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kesim (Assessing Resilience of Software Systems by Application of Chaos Engineering – A Case Study) in view of Myers (US 2004/0039550) in view of Lau (US 2007/0168751) in further view of Papak et al. (US 2018/0060202) (art made of record – hereinafter Papak).

As to claim 21, Kesim/Myers/Lau discloses the apparatus of claim 1 (see rejection of claim 1 above) and further discloses the one or more fault inducement operations defined by the fault inducement action definition (see rejection of claim 1 above) but does not explicitly disclose wherein the one or more fault inducement operations defined by the fault inducement action definition comprise at least two distinct fault inducement operations, wherein the at least two distinct fault inducement operations can be executed on the target software application framework in parallel.
However, in an analogous art, Papak discloses:
wherein the one or more fault inducement operations comprise at least two distinct fault inducement operations, wherein the at least two distinct fault inducement operations can be executed on the target software application framework in parallel (e.g., Papak, par. [0029]: the fault injection system may inject multiple faults so that they are executed simultaneously [in parallel]; par. [0028]: the fault injection may inject a fault by selecting virtual machines and sending the fault to an agent that executes on the physical or virtual machine that hosts the distributed system. The agent responsible for executing the fault).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more fault inducement operations defined by the fault inducement action definition of Kesim/Myers/Lau to include two distinct fault inducement operations executed on the target software application framework in parallel, as taught by Papak as Papak would provide the advantage of a means of assessing a combination of faults. (See Papak, par. [0029]).


As to claim 23, it is a method claim whose limitations are substantially the same as those of claim 21. Accordingly, it is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196